DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Goldberg does not disclose the features of (a), determining a period of time value indicative of how long the behaviour was shown by the animal. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims. Goldberg clearly teaches the same concept as presented by the Applicant in his claims, wherein Goldberg discloses in each of the figures 1A, 1B and 1C the following points: 
1. figure 1A: the type of activity: Resting; 
       The time of the day: is the period of time value indicative how long the type of the activity technically equivalent to the period of time value indicative of how long the behaviour of the animal: from 15:11 to 15:18 (3 pm :11 minutes – 3 pm 18 minutes) as equal to 7 minutes.   
2. figure 1B: the type of activity: Grazing; 
                     The time of the day:  is the period of time value indicative how long the type of the activity technically equivalent to the period of time value indicative of how long the behaviour of the animal: from 13:33 to 13:18 as equal to 6 minutes.   
3. figure 1C: the type of activity: Walking; 
                      The time of the day: is the period of time value indicative how long the type of the activity technically equivalent to the period of time value indicative of how long the behaviour of the animal: from 14:02 to 14:06 as equal to 4 minutes.   
Further, Goldberg discloses “table 1” in page 9 that illustrates the implementation of an algorithmic application to different detected activities and behaviours of the cow such as: rest, rest stand, rest lay down, grazing in woody area, grazing in herbage area and walking using as a critical parameter the determination of the period of time value daily how long the behaviour of grazing was shown by the animal in order to calculate daily changes in the energy balance status of an individual cow (page 9 ln 1-11, page 10 ln 1-10). The same parameter of determining a period of time value indicative of how long the behaviour was shown by the animal is applied and used to calculate the value of the herd energy balance (page 10 ln 12-15), health events of the cow during grazing and walking (page 10 ln 16-22). 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1 to have proper labels for all
the rectangular boxes with a title for each box, such as: the box labeled 120 should be titled data collection device; the box labeled 122 should be titled accelerometer or sensor; and the same applies to labeled boxes 124, 126, 128, 130, 102, 110 and 114 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (WO2016/059626A1) hereafter Goldberg in view of Mulder et al. (WO2012/004110A1) hereafter Mulder.
Regarding claim 1, Goldberg discloses a system for monitoring pasture intake by an animal a grazing animal species, the system comprising:
a sensor (Goldberg fig 2; page 7 ln 17-22: wherein the sensor detects head acceleration) spatially associated with a body part of the animal to generate movement data indicative of movement of the body part of the animal associated with multiple points in time (fig 2, page 11 ln 22-27); 
a processing server (fig 3, page 12 ln 10-17, ln 18-26) comprising:
a data interface to receive the movement data (page 12 ln 10-17, ln 18-29: wherein the processor processes the movement data indicative of movement of the body part of the animal associated with multiple points in time), 
a processor configured to perform the steps of:
(a) evaluating the received movement data to determine, for each of the multiple points in time, an indication of a behaviour of the animal at that point in time (fig 1a, 1b&1c; page 8 ln 8-17),
(b) based on the indication determined in step (a), determining a period of time value indicative of how long the behaviour was shown by the animal (fig 1A, 1B&1C; page 8 ln 8-17, page 13 ln 16-25).
Goldberg does not explicitly disclose the feature of (c) determining a pasture intake value based on the period of time value determined in step (b). 
Mulder discloses the feature of determining a pasture intake value based on the period of time value determined in step (b) (page 9 ln 1-5” The total amount of grazing time left in the grazing padlock is based on the amount of grass in the padlock and the number of animals in the padlock that will determine the amount of pasture intake that is consumed during the period of time”, ln 25-28 “The animal is present is technically associated with the amount of pasture intake”, page 12 ln 4-11: The average consumption rate is defined as the amount of consumption during a period of time).
One of ordinary skill in the art would be aware of both the Goldberg and Mulder references since both pertain to the field of monitoring pasture intake. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the system of Goldberg to implement the feature of timing the behaviour as taught by Mulder to gain the functionality of providing an optimal efficiency management based on adjustment of animal’s needs for production and reproduction by behaviour quality and by fast response to sickness and epidemic events.  

Regarding claim 2, Goldberg in view of Mulder discloses the system wherein the sensor comprises an acceleration sensor (Goldberg page 7 ln 17-22).

Regarding claim 3, Goldberg in view of Mulder discloses the system wherein the sensor are mounted by a collar on a neck of the animal or by a halter on a head of the animal or by an ear tag (Goldberg page 7 ln 29-31).

Regarding claim 4, Goldberg discloses a method for monitoring pasture intake by an animal of a grazing animal species, the method comprising:
evaluating received monitoring data associated with multiple points in time to determine for each of the multiple points in time an indication of a behaviour of the animal at that point in time ((fig 1a, 1b&1c; page 8 ln 8-17: wherein the processor processes the movement data indicative of movement of the body part of the animal associated with multiple points in time); and
(b) based on the indication determined in step (a), determining a period of time value indicative of how long the behaviour was shown by the animal2092AInsebaa
 (fig 1A, 1B&1C; page 8 ln 8-17, page 13 ln 16-25).
Goldberg does not explicitly disclose the feature of (c) determining a pasture intake value based on the period of time value determined in step (b). 
Mulder discloses the feature of determining a pasture intake value based on the period of time value determined in step (b) (page 9 ln 1-5” The total amount of grazing time left in the grazing padlock is based on the amount of grass in the padlock and the number of animals in the padlock that will determine the amount of pasture intake that is consumed during the period of time”, ln 25-28 “The animal is present is technically associated with the amount of pasture intake”, page 12 ln 4-11: The average consumption rate is defined as the amount of consumption during a period of time).
One of ordinary skill in the art would be aware of both the Goldberg and Mulder references since both pertain to the field of monitoring pasture intake. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the system of Goldberg to implement the feature of timing the behaviour as taught by Mulder to gain the functionality of providing an optimal efficiency management based on adjustment of animal’s needs for production and reproduction by behaviour quality and by fast response to sickness and epidemic events.   

Regarding claim 5, Goldberg in view of Mulder discloses the method wherein to determine the indication of the behaviour comprises to select one of the multiple candidate behaviours (Goldberg fig 1A, 1B&1C; page 8 ln 8-17, page 13 ln 16-25: Three different graphs with three different candidate behaviours such as walking, resting and grazing).

Regarding claim 6, Goldberg in view of Mulder discloses the method wherein the multiple candidate behaviours comprise grazing, resting, ruminating, walking and other (Goldberg fig 1A, 1B&1C; page 4 ln 7-11, page 8 ln 8-17, page 13 ln 16-25).

Regarding claim 7, Goldberg in view of Mulder discloses the method wherein to determine the indication of the behaviour comprises to determine a grazing behaviour (Goldberg fig 1B, page 8 ln 13-15).

2.	Claims 8-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Mulder, and further in view of Lepine et al. (US2010/0222709A1) hereafter Lepine.
Regarding claim 8, Goldberg in view of Mulder does not explicitly disclose the method wherein evaluating the received monitoring data comprises applying a trained machine learning model to the monitoring data.
Lepine discloses the method wherein evaluating the received monitoring data comprises applying a trained machine learning model to the monitoring data (par[0040]: The footfall data of each animal in the representative class of animals is collected and analyzed to convert the footfall data into the movement data. The analysis of the footfall data includes any mathematical manipulation necessary to convert the footfall data per foot, per limb, or per motion into the desired movement data. The selected subset of principal components are used in a regression model (linear regression and age regression) to develop biological equations).
One of ordinary skill in the art would be aware of the Goldberg, Mulder and Lepine references since both pertain to the field of monitoring pasture intake. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the system of Goldberg to implement a learning model as taught by Lepine to gain the functionality of providing a recommendation for a management program for companion animal health care, well-being and nutrition in order for animals to live longer and healthier lives.  

Regarding claim 9, Goldberg in view of Mulder and Lepine discloses the method wherein the trained machine learning model is a linear regression model (Lepine par[0040]: The principal components are the linear combinations of the movement data and the interpretation of the principal components relies on the weight (the direction and magnitude) of the movement date. The selected subset of principal components are used in a regression model (linear regression and age regression) to develop biological equations.).

Regarding claim 10, Goldberg in view of Mulder and Lepine discloses the method wherein the trained machine learning model is based on a slope of the linear regression model (Lepine par[0040], [0087]: Technically, every linear combination comprises a slope that is part of the linear equation. The principal components are the linear combinations of the movement data and the interpretation of the principal components relies on the weight (the direction and magnitude) of the movement data.  All pieces of movement data are mean-centered and scaled by standard deviation.  A stepwise discriminate analysis is used to select a subset of principle components that are statistically significant in discriminating chronological age groups (p-value &lt; 0.05). The selected subsets of principle components are used in a regression model (linear regression and age regression) to develop biological age equations).

Regarding claim 11, Goldberg in view of Mulder and Lepine discloses the method further comprising training the machine learning model based on historical observations of the animal (Lepine par[0034], [0057], [0058]: medical history of the animal).

Regarding claim 16, Goldberg in view of Mulder discloses a method comprising performing the method of claim 4.
Goldberg in view of Mulder does not explicitly disclose a method for selecting an individual or reproductive or regenerative material from the individual for use in breeding, artificial insemination, in vitro fertilization, embryo implantation, or transgenics.
Lepine discloses use of the method for selecting an individual or reproductive or regenerative material from the individual for use in breeding, artificial insemination, in vitro fertilization, embryo implantation, or transgenics (Table 1; par[0038], [0059]: the use for breeding).
One of ordinary skill in the art would be aware of Goldberg, Mulder and Lepine references since both pertain to the field of monitoring pasture intake. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the system of Goldberg to implement a breeding feature as taught by Lepine to gain the functionality of providing a recommendation for a management program for companion animal health care, well-being and nutrition in order for animals to live longer and healthier lives.  

Regarding claim 17, Goldberg in view of Mulder discloses a process for producing genetic gain in a population comprising performing the method according to claim 4.
 Goldberg in view of Mulder does not explicitly disclose the feature of selecting an individual having a high estimated breeding value from a population.
Lepine discloses the feature of selecting an individual having a high estimated breeding value from a population (Table 1; par[0038], [0059]: the use for breeding).
One of ordinary skill in the art would be aware of Goldberg, Mulder and Lepine references since both pertain to the field of monitoring pasture intake. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the system of Goldberg to implement a breeding feature as taught by Lepine to gain the functionality of providing a recommendation for a management program for companion animal health care, well-being and nutrition in order for animals to live longer and healthier lives.  

Regarding claim 18, Goldberg in view of Mulder and Lepine discloses the process of claim 17, comprising obtaining reproductive or regenerative material from the selected individual (Lepine Table 1; par[0038], [0059]: the use for breeding).

Regarding claim 19, Goldberg in view of Mulder and Lepine discloses reproductive or regenerative material obtained by performing the process of claim 18 (Lepine Table 1; par[0038], [0059]: the use for breeding).

Regarding claim 20, Goldberg in view of Mulder and Lepine discloses a computer-readable medium comprising a database of data pertaining to the reproductive or regenerative material obtained by performing the process of claim 18 (Lepine Table 1; par[0038], [0059]: the use for breeding).

3.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Mulder, and further in view of Halachmi et al. (US2017/01189161A1) hereafter Halachmi.
Regarding claim 12, Goldberg in view of Mulder does not explicitly disclose the method wherein determining the pasture intake value comprises evaluating a linear function for the period time value.
Halachmi discloses the method wherein determining the pasture intake value comprises evaluating a linear function for the period time value (fig 4E-4G, par[0057]: FIG. 4E, for cow number 2573, a linear relationship between feeding time and food intake was defined by food intake (kg)=0.1709*feeding time (minutes)+0.444 with R.sup.2=0.86 was found. In FIG. 4F, for cow number 2534, a linear relationship between feeding time and food intake was defined by food intake (kg)=0.1945*feeding time (minutes)+0.2825 with R.sup.2=0.91 was found).
One of ordinary skill in the art would be aware of the Goldberg, Mulder and Halachmi references since both pertain to the field of monitoring pasture intake. It would have been obvious to one of ordinary skill in the art at the time of invention before the effective filing date of the claimed invention to modify the system of Goldberg to implement a linear function model as taught by Halachmi to gain the functionality of enabling determining of herbage uptake in the field by providing an efficient use of resources in order to maximize the net production sales and minimize the feeding costs.  

Regarding claim 13, Goldberg in view of Mulder and Halachmi discloses the method further comprising generating an output on a user interface indicative of the pasture intake value (Mulder par[0031], [0086]: if the animal is on pasture, the herd management system may comprise means for determining the number of grazing hours left in a paddock based on the established feed consumption of the animal, which in turn is based on the determined gut fill level.  If this is done for all animals in the paddock, the total number of grazing hours left in the paddock can be calculated from the amount of grass in the paddock at start and the feed consumed in the paddock (as determined from the determined gut fill levels)).

Regarding claim 14, Goldberg in view of Mulder and Halachmi discloses the method wherein generating the output on the user interface comprises determining a characteristic of a grazing environment of the animal based on the pasture intake value and the output comprises an indication of the grazing environment (Goldberg page 10 lines 11-14: Determining the quality of the grazing environment that includes the consumed feed herbage metabolizable with the user interface is central processing computer in figure 3).

Regarding claim 15, Goldberg in view of Mulder and Halachmi discloses the method wherein the output is indicative of one or more of paddock status, biomass availability and animal preferences (Mulder par[0086]: For animal arrangements with paddocks, the inventive arrangement may be used for determining how much grass that has been consumed by a herd of cows during a period of time. If the cows have their gut fill levels determined at the time of entrance to the paddock and at the time of exit from the paddock, the consumption of the cows can be determined and the amount of grass consumed in the paddock is obtained).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685